Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to RCE filed on 05/03/2021. Claims 33-34, 36, 38-42, 44-47 and 49-52 are currently pending and have been considered below. Claims 33, 41, 44 and 50 are independent claim. Claims 1-32, 35, 37, 43, 48 are cancelled. Claims 33, 36, 39, 41-42, 44-47, 49-52 have been amended.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.

Priority
The application is a 371 of PCT/SE2016/050453 filed on 05/19/2016.

Remarks and Response
Applicant’s arguments filed in the amendments on 05/03/2021 have been fully considered but are moot in view of new grounds of rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 33, 41, 44 and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,482,078 B2 (application no. 14/765,602). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the U.S. Patent No. 10,482,078 B2 contains every element of claims of the instant application.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting .
Claim 33, 41, 44 and 50 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,482,078 in view of Maximov (US Patent Application Publication No 2017/0078101 A1) in view of Gauravaram (US Patent Application Publication No 2016/0080146 A1).
This is a non-provisional non-statutory obviousness type double patenting rejection because the conflicting claims have been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 33-34, 36, 38-42, 44-47, 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Maximov (US Patent Application Publication No 2017/0078101 A1) in view of Gauravaram (US Patent Application Publication No 2016/0080146 A1). 

Regarding Claim 33, Maximov discloses a method implemented by a machine-to-machine (M2M) device or Internet-Of-Things (IOT) device of efficiently storing a hash-tree based data signature, the method comprising: 
receiving, from a gateway device in a keyless signature infrastructure (KSI) system, a keyless a hash-tree based data signature associated with a data asset (Maximov, ¶[0083]- ¶[0085], Fig-3, KSI’s global Merkel tree and its layers are discussed. KSI makes it possible for many users to collectively insert their hash values into the distributed Merkle tree and to compute the collective root hash at a given time slot).
storing, in memory of the M2M or IOT device, the first partial signature for subsequent use in verifying integrity of the data asset (Maximov, ¶[0087]- ¶[0088], the client receives back the aggregation hash path from the client’s hash value to the aggregation root hash and also the calendar hash path from the ARH to the global time stamp hash value that is actually the CRH. ¶[0092]- ¶[0093], for KSI architecture, the entry point for clients is the Gateway); and

Maximov does not explicitly teach the following limitation that Gauravaram teaches:
splitting the keyless hash-tree based data signature into a first partial signature and a second partial signature (Gauravaram, ¶[0019], the message is split into multiple message blocks, such that the length of each message block is based on a length of the random value and a block length of a compression function of a cryptographic hash function. After splitting the message, each of the multiple message blocks is prepended and appended with the random value. ¶[0020], the predefined number is such that the length of the concatenated random value is equal to the block length of the compression function. The concatenated random value is then prefixed to the message envelope. ¶[0024], since each message block is prepended and appended with  the random value, in case of 1-block collision attack on the hash function, the message m* and n* should have a differential characteristics where each 0 is zero difference bits for the random value and A is non-zero difference bits for the message block);

Maximov in view of Gauravaram are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “data management system and security of data access”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Maximov in view of Gauravaram to include the idea of keyless signature infrastructure. KSI is a globally distributed system for providing time-stamping and server supported 

Regarding Claim 34, Maximov in view of Gauravaram discloses the method of claim 33, further comprising, prior to the receiving, sending a data signature generation request to the gateway device, the request comprising an indication for a partial data signature (Maximov, ¶[0105], every time the client wants to authenticate himself, the value Zk needs to be recomputed from Zn. When k becomes larger than n/2, the intermediate value Zn1/4 can be removed and a new value Zn3/4 is derived linearly in time n1/4 hash operations. ¶[0009]).

Regarding Claim 36, Maximov in view of Gauravaram discloses the method of claim 33, wherein the splitting comprises splitting the keyless hash-tree based data signature using an indication specifying how to split the hash-tree based data signature (Gauravaram, ¶[0019], the message is split into multiple message blocks, such that the length of each message block is based on a length of the random value and a block length of a compression function of a cryptographic hash function. After splitting the message, each of the multiple message blocks is prepended and appended with the random value. ¶[0020], the predefined number is such that the length of the concatenated random value is 

Regarding Claim 38, Maximov in view of Gauravaram discloses the method of claim 33,  
wherein the splitting, storing and deleting is performed in response to determining that a storage criterion and/or a usage criterion is fulfilled (Maximov, ¶[0105], every time the client wants to authenticate himself, the value Zk needs to be recomputed from Zn. When k becomes larger than n/2, the intermediate value Zn1/4 can be removed and a new value Zn3/4 is derived linearly in time n1/4 hash operations. ¶[0009]. Also Gauravaram, ¶[0019], the message is split into multiple message blocks, such that the length of each message block is based on a length of the random value and a block length of a compression function of a cryptographic hash function. After splitting the message, each of the multiple message blocks is prepended and appended with the random value. ¶[0020], the predefined number is such that the length of the concatenated random value is equal to the block length of the 

Regarding Claim 39, Maximov in view of Gauravaram discloses the method of claim 33, further comprising using the first partial signature in a verification procedure towards the KSI system for verifying integrity of a data asset (Maximov, ¶[0083]- ¶[0085], Fig-3, KSI’s global Merkel tree and its layers are discussed. KSI makes it possible for many users to collectively insert their hash values into the distributed Merkle tree and to compute the collective root hash at a given time slot).

Regarding Claim 40, Maximov in view of Gauravaram discloses the method of claim 39, wherein the using comprises: 
requesting a second partial signature from the gateway device (Maximov, ¶[0083]- ¶[0085], Fig-3, KSI’s global Merkel tree and its layers are discussed. KSI makes it possible for many users to collectively insert their hash values into the distributed Merkle tree and to compute the collective root hash at a given time slot. Also Gauravaram, ¶[0019], the 
assembling a data signature based on the first partial signature and the received second partial signature (Maximov, ¶[0083]- ¶[0085], Fig-3, KSI’s global Merkel tree and its layers are discussed. KSI makes it possible for many users to collectively insert their hash values into the distributed Merkle tree and to compute the collective root hash at a given time slot. Also Gauravaram, ¶[0019], the message is split into multiple message blocks, such that the length of each message block is based on a length of the random value and a block length of a compression function of a cryptographic hash function. After splitting the message, each of the multiple message blocks is prepended and appended with 
sending the assembled data signature in a verification request to the gateway device for conveyance to the KSI system (Maximov, ¶[0083]- ¶[0085], Fig-3, KSI’s global Merkel tree and its layers are discussed. KSI makes it possible for many users to collectively insert their hash values into the distributed Merkle tree and to compute the collective root hash at a given time slot. Also Gauravaram, ¶[0019], the message is split into multiple message blocks, such that the length of each message block is based on a length of the random value and a block length of a compression function of a cryptographic hash function. After splitting the message, each of the multiple message blocks is prepended and appended with the random value. ¶[0020], the predefined number is such that the length of the concatenated random value is equal to the block length of the compression function. The concatenated random value is then prefixed to the message envelope. ¶[0024], since 

Regarding Claim 41, Maximov discloses a machine-to-machine (M2M) device or Internet-Of-Things (IOT) for handling a hash-tree based data signature, the M2M or IOT device comprising:
processing circuitry (Maximov, ¶[0225]); 
memory containing instructions executable by the processing circuitry whereby the M2M or IOT device is operative to (Maximov, ¶[0225]): 
receive a keyless hash-tree based data signature associated with a data asset from a gateway device in a keyless signature infrastructure (KSI) system Maximov, ¶[0083]- ¶[0085], Fig-3, KSI’s global Merkel tree and its layers are discussed. KSI makes it possible for many users to collectively insert their hash values into the distributed Merkle tree and to compute the collective root hash at a given time slot
store, in memory of the M2M or IOT device, the first partial signature for subsequent use in verifying integrity of the data asset (Maximov, ¶[0087]- ¶[0088], the client receives back the aggregation hash path from the client’s hash value to the aggregation root hash and 
delete the second partial signature from the memory of the M2M or IOT device (Maximov, ¶[0105], every time the client wants to authenticate himself, the value Zk needs to be recomputed from Zn. When k becomes larger than n/2, the intermediate value Zn1/4 can be removed and a new value Zn3/4 is derived linearly in time n1/4 hash operations. ¶[0009]).
Maximov does not explicitly teach the following limitation that Gauravaram teaches:
split the keyless hash-tree based data signature into a first partial signature and a second partial signature (Gauravaram, ¶[0019], the message is split into multiple message blocks, such that the length of each message block is based on a length of the random value and a block length of a compression function of a cryptographic hash function. After splitting the message, each of the multiple message blocks is prepended and appended with the random value. ¶[0020], the predefined number is such that the length of the concatenated random value is equal to the block length of the compression function. The concatenated random value is then prefixed to the message envelope. ¶[0024], since each message block is prepended and appended with  the random value, in case of 1-block collision attack on the hash function, the 
wherein the first partial signature is smaller than the second partial signature (Gauravaram, ¶[0019], the message is split into multiple message blocks, such that the length of each message block is based on a length of the random value and a block length of a compression function of a cryptographic hash function. After splitting the message, each of the multiple message blocks is prepended and appended with the random value. ¶[0020], the predefined number is such that the length of the concatenated random value is equal to the block length of the compression function. The concatenated random value is then prefixed to the message envelope. ¶[0024], since each message block is prepended and appended with  the random value, in case of 1-block collision attack on the hash function, the message m* and n* should have a differential characteristics where each 0 is zero difference bits for the random value and A is non-zero difference bits for the message block).
Maximov in view of Gauravaram are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “data management system and security of data access”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the 

Regarding Claim 42, Maximov in view of Gauravaram discloses the M2M or IOT device of claim 41, wherein the instructions are such that the M2M or IOT device is operative to, prior to the receiving, send a data signature generation request to the gateway device, the request comprising an indication for a partial data signature (Maximov, ¶[0105], every time the client wants to authenticate himself, the value Zk needs to be recomputed from Zn. When k becomes larger than n/2, the intermediate value Zn1/4 can be removed and a new value Zn3/4 is derived linearly in time n1/4 hash operations. ¶[0009]).

Regarding Claim 44, Maximov discloses a method implemented by a gateway device in a keyless signature infrastructure (KSI) system of providing a hash-tree based data signature, the method comprising: 
sending a keyless hash-tree based data signature to a M2M or IOT device (Maximov, ¶[0083]- ¶[0085], Fig-3, KSI’s global Merkel tree and its layers are discussed. KSI makes it possible for many users to 
storing, in memory of the gateway device, the second partial signature for subsequent use in verifying integrity of the data asset (Maximov, ¶[0087]- ¶[0088], the client receives back the aggregation hash path from the client’s hash value to the aggregation root hash and also the calendar hash path from the ARH to the global time stamp hash value that is actually the CRH. ¶[0092]- ¶[0093], for KSI architecture, the entry point for clients is the Gateway).
Maximov does not explicitly teach the following limitation that Gauravaram teaches:
splitting the keyless hash-tree based data signature into a first partial signature and a second partial signature (Gauravaram, ¶[0019], the message is split into multiple message blocks, such that the length of each message block is based on a length of the random value and a block length of a compression function of a cryptographic hash function. After splitting the message, each of the multiple message blocks is prepended and appended with the random value. ¶[0020], the predefined number is such that the length of the concatenated random value is equal to the block length of the compression function. The concatenated random value is then prefixed to the message envelope. ¶[0024], since each message block is prepended and appended with  the random value, in case of 1-block collision attack on the hash function, the 
wherein the first partial signature is smaller than the second partial signature (Gauravaram, ¶[0019], the message is split into multiple message blocks, such that the length of each message block is based on a length of the random value and a block length of a compression function of a cryptographic hash function. After splitting the message, each of the multiple message blocks is prepended and appended with the random value. ¶[0020], the predefined number is such that the length of the concatenated random value is equal to the block length of the compression function. The concatenated random value is then prefixed to the message envelope. ¶[0024], since each message block is prepended and appended with  the random value, in case of 1-block collision attack on the hash function, the message m* and n* should have a differential characteristics where each 0 is zero difference bits for the random value and A is non-zero difference bits for the message block); and
Maximov in view of Gauravaram are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “data management system and security of data access”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the 

Regarding Claim 45, Maximov in view of Gauravaram discloses the method of claim 44, further comprising, prior to the sending, receiving a data signature generation request from the M2M or IOT device, the request comprising an indication for a partial data signature (Maximov, ¶[0105], every time the client wants to authenticate himself, the value Zk needs to be recomputed from Zn. When k becomes larger than n/2, the intermediate value Zn1/4 can be removed and a new value Zn3/4 is derived linearly in time n1/4 hash operations. ¶[0009]).

Regarding Claim 46, Maximov in view of Gauravaram s discloses the method of claim 44, wherein the determining the second partial signature comprises splitting the keyless hash-tree based data signature into a first partial signature and the second partial signature (Gauravaram, ¶[0019], the message is split into multiple message blocks, such that the length of each message block is based on a length of the random value and a block length of a compression function of a cryptographic hash function. 

Regarding Claim 47, Maximov in view of Gauravaram s discloses the method of claim 46, wherein the splitting comprises splitting the keyless hash-tree based data signature using an indication specifying how to split the hash-tree based data signature (Gauravaram, ¶[0019], the message is split into multiple message blocks, such that the length of each message block is based on a length of the random value and a block length of a compression function of a cryptographic hash function. After splitting the message, each of the multiple message blocks is prepended and appended with the random value. ¶[0020], the predefined number is such that the length of the concatenated random value is equal to the block length of the compression function. The concatenated random value is then prefixed to the message envelope. ¶[0024], since 

Regarding Claim 49, Maximov in view of Gauravaram discloses the method of claim 44, further comprising: 
receiving a request for the second partial signature from the M2M or IOT device (Maximov, ¶[0083]- ¶[0085], Fig-3, KSI’s global Merkel tree and its layers are discussed. KSI makes it possible for many users to collectively insert their hash values into the distributed Merkle tree and to compute the collective root hash at a given time slot. Also Gauravaram, ¶[0019], the message is split into multiple message blocks, such that the length of each message block is based on a length of the random value and a block length of a compression function of a cryptographic hash function. After splitting the message, each of the multiple message blocks is prepended and appended with the random value. ¶[0020], the predefined number is such that the length of the concatenated random value is equal to the block length of the compression function. The concatenated random value is then prefixed to the message envelope. ¶[0024], since each message block is prepended and appended with  the random value, in case of 1-block collision attack on the hash function, 
sending the second partial signature to the M2M or IOT device (Maximov, ¶[0083]- ¶[0085], Fig-3, KSI’s global Merkel tree and its layers are discussed. KSI makes it possible for many users to collectively insert their hash values into the distributed Merkle tree and to compute the collective root hash at a given time slot. Also Gauravaram, ¶[0019], the message is split into multiple message blocks, such that the length of each message block is based on a length of the random value and a block length of a compression function of a cryptographic hash function. After splitting the message, each of the multiple message blocks is prepended and appended with the random value. ¶[0020], the predefined number is such that the length of the concatenated random value is equal to the block length of the compression function. The concatenated random value is then prefixed to the message envelope. ¶[0024], since each message block is prepended and appended with  the random value, in case of 1-block collision attack on the hash function, the message m* and n* should have a differential characteristics where each 0 is zero difference bits for the random value and A is non-zero difference bits for the message block).

Regarding Claim 50, Maximov discloses a gateway device in a keyless signature infrastructure (KSI) system for providing a hash-tree based data signature to a machine-to-machine (M2M) device or Internet-Of-Things (IOT) device, the gateway device comprising: 
processing circuitry (Maximov, ¶[0225]); 
memory containing instructions executable by the processing circuitry whereby the gateway device is operative to (Maximov, ¶[0225]): 
send a keyless hash-tree based data signature to the M2M or IOT  device (Maximov, ¶[0083]- ¶[0085], Fig-3, KSI’s global Merkel tree and its layers are discussed. KSI makes it possible for many users to collectively insert their hash values into the distributed Merkle tree and to compute the collective root hash at a given time slot);
and
store, in memory of the gateway device, the second partial signature for subsequent use in verifying integrity of the data asset (Maximov, ¶[0087]- ¶[0088], the client receives back the aggregation hash path from the client’s hash value to the aggregation root hash and also the calendar hash path from the ARH to the global time stamp hash value that is actually the CRH. ¶[0092]- ¶[0093], for KSI architecture, the entry point for clients is the Gateway). 
Maximov does not explicitly teach the following limitation that Gauravaram teaches:

wherein the first partial signature is smaller than the second partial signature (Gauravaram, ¶[0019], the message is split into multiple message blocks, such that the length of each message block is based on a length of the random value and a block length of a compression function of a cryptographic hash function. After splitting the message, each of the multiple message blocks is prepended and appended with the random value. ¶[0020], the predefined number is such that the length of the concatenated random value is equal to the block length of the 
Maximov in view of Gauravaram are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “data management system and security of data access”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Maximov in view of Gauravaram to include the idea of keyless signature infrastructure. KSI is a globally distributed system for providing time-stamping and server supported digital signatures services. In a keyless signature system, the functions of signer identification and of evidence integrity protection are separated and delegated to cryptographic tools.

Regarding Claim 51, Maximov in view of Gauravaram discloses the gateway device of claim 50, wherein the instructions are such that the gateway device is operative to, prior to the sending, receive a data signature generation request from the M2M or IOT device, the request 

Regarding Claim 52, Maximov in view of Gauravaram discloses the gateway device of claim 50, wherein the instructions are such that the gateway device is operative to determine the second partial signature by splitting the keyless hash-tree based data signature into a first partial signature and the second partial signature (Maximov, ¶[0105], every time the client wants to authenticate himself, the value Zk needs to be recomputed from Zn. When k becomes larger than n/2, the intermediate value Zn1/4 can be removed and a new value Zn3/4 is derived linearly in time n1/4 hash operations. ¶[0009]. Also Gauravaram, ¶[0019], the message is split into multiple message blocks, such that the length of each message block is based on a length of the random value and a block length of a compression function of a cryptographic hash function. After splitting the message, each of the multiple message blocks is prepended and appended with the random value. ¶[0020], the predefined number is such that the length of the concatenated random value is equal to the block length of the compression function. The concatenated random value is then prefixed to the message envelope. ¶[0024], since .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/WASIKA NIPA/           Primary Examiner, Art Unit 2433